                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

                      ORDER ON STATUS CONFERENCE

      On May 10, 2019, the Court held an on-the-record in-person status conference

to discuss several pending motions in this action. (See Notice, ECF #520.) For the

reasons stated on the record at the status conference, and for the additional reasons

stated below, IT IS HEREBY ORDERED as follows:

       Scott’s motions for recusal of the Court (see ECF ## 514, 516, 522, and

         527) are DENIED for the reasons stated on the record.

       Scott’s motions to terminate the appearance of his current counsel

         Kimberly Stout (see ECF ## 470, 495, 506, 507, 527, and 532) are

         GRANTED for the reasons stated on the record. As further explained on

         the record, the appearance of attorney Kimberly Stout on Scott’s behalf is

         TERMINATED except as set forth below. Ms. Stout’s sole function

         going forward in this matter is to perform the ministerial tasks identified
   on the record during the May 10, 2019, status conference. Moreover, Ms.

   Stout is not required to file a notice of appeal on behalf of Scott. The Court

   further finds that Scott was fully competent to make the decision to waive

   his right to counsel and that his decision to waive counsel was knowingly

   and voluntarily made. While Scott has raised questions about his mental

   health in previous filings with the Court, the Court is fully satisfied, based

   on (1) its review of the Federal Bureau of Prisons’ mental health report that

   the Court discussed on the record at the April 1, 2019, status conference

   and (2) its personal evaluation of Scott’s ability to follow and participate

   in the proceedings on the record during the May 10, 2019, status

   conference, that Scott is competent to proceed and to waive his right to

   counsel.

 Scott’s motions for psychiatric examinations (see ECF ## 450, 457, and

  495) are DENIED for the reasons stated on the record, including Scott’s

  expressed desire to advance to sentencing without any further proceedings

  or evaluations between now and sentencing. Moreover, Scott’s requests

   for examinations were based, in part, on his desire to be transferred to the

   Wayne County Jail for an evaluation by a particular mental health

   professional. As explained on the record, the Court declines to transfer

   Scott to any non-federal facility for evaluation. In addition, and in any
   event, Ms. Stout explained on the record that she contacted the Wayne

   County Jail in an attempt to find the mental health professional that Scott

   requested, and Stout was unable to confirm that that professional worked

   at the jail.

 Scott’s motions to disregard and not participate in the mental health

   evaluations set up by Ms. Stout (see ECF ## 462 and 474) are GRANTED

   for the reasons stated on the record. As Scott stated on the record, he does

   not want to participate in any proceedings or evaluations between now and

   sentencing. Scott also stated that he does not want to take advantage of the

   mental health evaluation set up by Ms. Stout, and paid for by the Court, to

   be performed by Atara Abramsky, Ph.D. The Court will not compel Scott

   to participate in that evaluation.

 Scott’s motions to be transferred to the Wayne County Jail for medical

  reasons (see ECF ## 480, 490, 495, 506, and 526) are DENIED for the

  reasons stated on the record and for the additional reason that the Court is

  persuaded that the personnel at the Federal Bureau of Prisons can provide

  appropriate treatment for Scott.

 Scott’s motion for an expert witness (see ECF #464) is DENIED based

  upon his statement at the status conference that he does not want to
   participate in any proceedings or take any additional actions between now

   and sentencing.

 Scott’s motions for docket sheets (see ECF ## 423, 426, 427, and 451) are

   DENIED AS MOOT because the Court provided Scott with copies of the

   relevant docket sheets at the May 10, 2019, hearing.

 Scott’s motions for certain court transcripts (see ECF ## 427, 441, and

   525) are DENIED because he can obtain those transcripts from his prior

   counsel. The Court has previously paid for the preparation of these

   transcripts and provided them to Scott’s prior counsel. Scott should direct

   his requests for those transcripts to his former counsel. The Court will not

   incur the additional expense to have the transcripts produced and sent to

   Scott a second time. Moreover, Scott has not shown that he now needs the

   transcripts to prepare for sentencing.

 Scott’s motion for reconsideration (see ECF #469) is DENIED because

   Scott has failed to satisfy Local Rule 7.1(h). More specifically, Scott has

   failed to “demonstrate a palpable defect by which the Court and the parties

   and other persons entitled to be heard on the motion have been misled” and

   failed to “show that correcting the defect will result in a different

   disposition of the case.” E.D. Mich. Local Rule 7.1(h)(3).
       Scott’s motion for an investigator (see ECF #413) is DENIED based upon

         his statement at the status conference that he does not want to participate

         in any proceedings or take any additional actions between now and

         sentencing.   Moreover, Scott has not persuaded the Court that an

         investigator is necessary prior to sentencing.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 16, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 16, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
